                                                                    FiLEQ
                                                             U.S. DISTRICT COURT
                                                                 AUGUSTA D!V.

                      UNITED STATES DISTRICT COUfi® qqj.3                        3g
                      SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION
                                                            CLERK.
                                                                SO.OIST. G'OGA.
UNITED STATES OF AMERICA


V.                                                        MJ 116-00009


In the Matter of the Search of:
347 Farmington Drive, Evans GA
30809 and outbuildings, vehicles
and persons located therein or
within the curtilage

                               UNSEALING ORDER


      Upon motion of the United States for an order unsealing the Search Warrant,

together with any and all process issued thereunder and the motion to seal and order

sealing said documents in the above-styled matter, and good cause appearing

therefore, the investigation of the Defendant has concluded and will not be

compromised by unsealing said documents and that such documents will be provided

to counsel for the Defendant, it is,

      ORDERED that the Government's motion is GRANTED.                       The Search

Warrant, signed by the Court on April 21, 2016, in the above-styled matter, together

with any and all process issued thereunder and the motion to seal and order sealing

said documents in the above-styled matter, are hereby UNSEALED.

       Order entered at Augusta, Georgia, this 3'"'^ day of October, 2018.



                                              CUta-
                                        brian k.
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
